Citation Nr: 0126086	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  99-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
fracture of the left patella, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for status post 
fracture of the left hip and femur, currently rated as 
10 percent disabling.  

3.  Entitlement to an increased evaluation for status post 
fracture of the left tibia and fibula, currently rated at 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active military service from July 1978 to 
January 1984.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in August 2000, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, for additional development.  Following the 
requested development, the RO continued its denial of the 
claimed benefits.  The matter is now before the Board for 
final appellate consideration.  

In correspondence dated in August 2000, the veteran requested 
a total rating for compensation purposes based on individual 
unemployability.  In a statement received in April 2001, he 
claimed secondary service connection for a psychiatric 
disorder.  Those claims have not been adjudicated by the RO 
and are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The left knee disability is manifested primarily by X-ray 
findings of mild arthritis (degenerative joint disease), an 
asymptomatic scar, subjective complaints of left leg pain, 
minimal crepitus palpable on motion of the knee, slight 
limitation of flexion, and occasional flare-ups that lead to 
fatigue, weakened movement, and ultimately to loss of 
coordination that produce slight functional impairment; 
instability or symptoms that produce more than slight 
functional impairment of the left knee are not found.  

3.  The left hip and femur disability is manifested primarily 
by X-rays findings of mild arthritis of the hip and 
postoperative changes of the femur, subjective complaints of 
left leg pain, asymptomatic scars over the medial distal 
thigh area and over the lateral aspect of the distal femur, 
noncompensable limitation of internal rotation, and 
occasional flare-ups that lead to fatigue, weakened movement, 
and ultimately to loss of coordination that produce slight 
functional impairment; symptoms that produce more than slight 
functional impairment are not found.  

4.  The left tibia and fibula disability is manifested 
primarily by X-ray findings of mild arthritis of the ankle, 
slight residual deformity of the fibula with slight lateral 
and posterior displacement of the distal fragment, and 
minimal angulation of the tibial fracture, slight weakness of 
the extensor hallucis longs musculature with 3/5 strength in 
the left leg, moderate limitation of motion of the ankle, and 
occasional flare-ups that lead to fatigue, weakened movement, 
and ultimately to loss of coordination that produce slight 
functional impairment; symptoms that produce more than slight 
functional impairment of the ankle/tibia/fibula condition are 
not found.  

5.  The left tibia and fibula disability is also manifested 
by a small area of skin breakdown over the medial aspect of 
the tibia that tends to break down and bleed with slight 
contact and by deformity of the left distal fibula that 
produces a sharp electric-type of shock into the left foot 
when palpated, which is analogous to a painful scar on 
objective demonstration.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post fracture of the left patella are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
diagnostic codes 5003, 5010, 5257, 5260, 5261 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
status post fracture of the left hip and femur are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
diagnostic codes 5003, 5251, 5252, 5253, 5255 (2001).  

3.  The criteria for a rating in excess of 10 percent for 
status post fracture of the left tibia and fibula are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
diagnostic codes 5003, 5262, 5271 (2001).  

4.  The criteria for a separate 10 percent rating for a skin 
condition of the medial aspect of the left tibia and distal 
fibula are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7804 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation for Status Post Fracture of the Left 
Patella

A.  Factual Background

The service medical records show that the veteran underwent a 
medical board evaluation in October 1983.  The report of this 
evaluation notes that he was involved in a motor vehicle 
accident in July 1983.  He was struck by a truck while 
driving a motorcycle, and he sustained, in part, multiple 
fractures of the left lower extremity, including the hip, 
midshaft of the femur, patella, and distal tibia and fibula.  
In July 1983, he underwent application of Hoffman device of 
the left leg, Enders rodding of the left hip and femur, and 
tension band wiring of the left patella.  In September 1983, 
he underwent removal of the Hoffman device, examination of 
the left knee under anesthesia, and manipulation of the left 
knee and ankle.  The diagnoses included healed fracture of 
the left hip, healed fracture of the midshaft of the left 
femur, healed fracture of the left patella, and healed 
fracture of the left tibia-fibula.  

A VA examination in May 1984 culminated in a pertinent 
diagnosis of history of status post fracture of the left hip, 
femur, patella, and tibia and fibula with residual pain in 
the left knee and hip and residual numbness in the left leg 
and ankle, with moderate residual disability and minimal 
residual deformity.  

An October 1984 rating decision granted service connection 
for status post fracture of the left patella.  A 10 percent 
rating was assigned for this condition under Diagnostic Code 
5257, effective from January 1984.  This rating has remained 
unchanged since then.

VA and private medical records show that the veteran was 
treated and evaluated for the conditions being considered in 
this appeal in the 1990's, 2000, and 2001.  These records 
show that he was treated for left leg pain.  The VA medical 
reports show treatment primarily for cervical spine and 
psychiatric problems.  The more salient medical reports 
concerning the disabilities considered in this appeal are 
discussed in the appropriate sections of this decision.  

A private medical report shows that the veteran underwent 
examination of the left knee under anesthesia in January 
1997.  Diagnostic arthroscopy, debridement of the medial, 
lateral, and femoral condyles, and a partial resection of the 
medial meniscus tears were performed.  The postoperative 
diagnoses were osteo condylar defects, medial and lateral 
femoral condyles; "counter malacia" of the patellar femoral 
joint, grade I-II; degenerative changes of the lateral tibial 
plateau and medial tibial plateau; and degenerative tear of 
the mid-substance of the medial meniscus.  

A private medical report dated in June 1997 shows that the 
veteran underwent examination.  A history of a crushed leg in 
May 1997 was noted, and the veteran complained of left thigh 
pain.  He walked with a slight limp.  There was a lack of 
about 10 degrees of full flexion of the left knee, but 
extension of the left knee was full.  Eight inches above the 
superior pole of the patella was a tender area that felt like 
a hematoma, and there may have been a little bit of a defect 
in the quadriceps mechanism.  The impression was contusion 
with hematoma in the quadriceps muscle, possibly a partial 
tear.  

The veteran underwent a VA medical examination in September 
1997.  He complained of left knee pain and occasional 
swelling.  His ambulation was stable.  There was no 
difficulty with heel or toe walking.  There were no gait 
asymmetries noted.  The left patella area had a well-healed 
midline incision.  The patella was mobile.  There was one 
minor click noted on passive range of motion of the left 
knee.  There was no effusion or instability of the left knee.  
The range of motion of the left knee was from zero to 
approximately 130 degrees.  The impression was status post 
left patellar fracture with open reduction and internal 
fixation.  The examiner noted that additional loss of range 
of motion due to weakened motion, incoordination or 
fatigability could not be quantified in terms of additional 
range of motion without prolonged, provocative testing.  With 
flare-ups, it was likely that the range of motion would be 
further restricted, but it was not possible to accurately 
estimate the additional loss of range of motion without 
examination of the veteran at the time of the flare-up.  

In March 2001, the veteran's claims folder was sent to a VA 
medical facility with a request to have the veteran examined 
in order to determine the current severity of his claimed 
disabilities.  The veteran underwent a VA examination in 
March 2001.  He complained of left leg pain.  The left knee 
revealed a 10-centimeter anterior scar that was well healed 
and showed no evidence of infection.  There was minimal 
crepitus palpable on motion of the left knee.  There was good 
stability of the left knee on stress examination.  There was 
no evidence of instability of the anterior-posterior or 
medial-lateral plane.  The McMurray's sign was negative.  The 
range of knee motion was from zero to 100 degrees.  X-rays of 
the left knee revealed status post ORIF (open reduction and 
internal fixation) of fracture of the femur and patella, and 
mild degenerative changes of the knee.  The diagnosis was 
status post open reduction of the left patella with mild 
degenerative joint disease.  The examiner noted that the 
examination had been conducted during a period of quiescent 
symptoms and that during a flare-up of symptoms, which would 
occur with varying frequency, the findings could be 
significantly altered.  Quantification of such changes would 
require examination during a flare-up.  Painful symptoms as 
noted at the time of this examination would require the 
veteran to expend extra energy in completing tasks and hence 
would lead to early fatigue, weakened movements, and 
ultimately to loss of coordination.  

B.  Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 redefined VA's duty to assist a 
veteran in the development of a claim. On August 29, 2001, 
the final rules to amend VA adjudication regulations to 
implement the provisions of the VCAA were published in the 
Federal Register.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims for 
increased evaluations for the disabilities being considered 
in this appeal and that he has been provided with appropriate 
VA examinations to determine the current severity of the 
claimed disabilities.

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence and the laws and 
regulations related to these claims.  These documents, 
together with other correspondence the RO has sent to the 
veteran, have essentially notified them of the evidence 
needed by the veteran to prevail on these claims.  There is 
no identified evidence that has not been accounted for, and 
the veteran's representative has submitted written argument 
in support of the appeal.  

The Board notes that the examiner who conducted the March 
2001 VA medical examination of the veteran did not 
specifically discuss the findings of an examiner noted in 
private medical reports, as requested by the Board in its 
August 2000 remand, but the findings of the VA examiner and 
the examiner noted in the private medical reports are 
consistent, and all clinical findings of the March 2001 
medical examination were reported in detail.  In a letter 
dated in December 2000, the veteran requested that the RO 
obtain VA and private medical reports, and those reports have 
been obtained by the RO and included in the claims file.  
Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a remand of the case to the RO in order to provide 
additional assistance to the veteran under the provisions of 
the VCAA or to give the representative another opportunity to 
present additional evidence or argument.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Hence, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the current level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

The normal range of motion of the knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

A review of the reports of the veteran's outpatient treatment 
shows that he complains of left leg pain.  While the reports 
of his VA medical examinations in September 1997 and March 
2001 indicate that he has functional impairment during flare-
ups of his left knee symptoms, the overall evidence does not 
show that his current left knee symptomatology produces more 
than slight functional impairment.  

In March 2001, the veteran underwent a VA medical examination 
in order to determine the current level of his left knee 
disability.  The report of that examination, as well as the 
other evidence, reveals that this disability is manifested 
primarily by X-ray findings of mild arthritis, an 
asymptomatic scar, subjective complaints of left leg pain, 
minimal crepitus palpable on motion of the knee, slight 
limitation of flexion, and occasional flare-ups that lead to 
fatigue, weakened movement, and ultimately to loss of 
coordination.  These findings support no more than a 
10 percent disability evaluation for the left knee disability 
under Diagnostic Code 5003 based on the noncompensable 
limitation of motion of the left knee.  

The evidence does not show that the veteran has instability 
of the left knee to support the assignment of a separate 
10 percent evaluation for the left knee disability under 
Diagnostic Code 5257.  VAOPGCPREC 23-97.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected joint disability, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the only reported limitation of motion is the 
slight noncompensable limitation of flexion.  While the 
examiners who conducted the 1997 and 2001 VA examinations of 
the veteran concluded that the veteran had additional 
functional impairment of the left knee with flare-ups of his 
left knee, an estimate as to the degree of functional 
impairment during the flare-ups could not be ascertained.  
The award of VA compensation benefits, including the award of 
an increased rating, may not be predicated on a resort to 
speculation.  See 38 C.F.R. §§ 3.102, 4.3 (2001).  Nor does 
the evidence, including the reports of the veteran's 
treatment, show the presence of symptoms that produce more 
than slight functional impairment of the left knee.  Under 
the circumstances, the Board finds that the slight limitation 
of flexion of the left knee is the most prominent feature of 
the left knee disability, and that a 10 percent rating for 
the left knee disability best represents the veteran's 
disability picture.  38 C.F.R. § 4.7.  

The Board finds that the preponderance of the evidence is 
against the claim for an increased rating for the service-
connected left knee disability.  Where the preponderance of 
the evidence is against the veteran's claim, the benefit-of-
the-doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); Schoolman v. West, 12 Vet. App. 307, 311 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

II.  Increased Evaluation for Status Post Fracture of the 
Left Hip and Femur

A.  Factual Background

The October 1984 rating decision granted service connection 
for status post fracture of the left hip and femur, and a 
20 percent rating was assigned for this condition under 
Diagnostic Code 5255, effective from January 1984.  

A September 1986 rating decision decreased the evaluation for 
the status post fracture of the left hip and femur from 20 
percent to zero percent, effective from December 1986.  In a 
decision dated in June 1987, the Board affirmed the 
reduction.  

The private medical report dated in June 1997 showing that 
the veteran underwent evaluation after sustaining a crushing 
injury in May 1997 reveals that he had full range of motion 
of the left hip without evidence of any pain.  X-rays 
reportedly showed no evidence of any fractures of the femur.  
There were two rods in his femur that appeared to be 
Kirschner-type rods that were flexible and bent, but not 
broken.  The femur was not broken.  

At the September 1997 VA medical examination, the veteran 
complained of developing progressive left hip pain.  He 
reported that his left femur area had been asymptomatic until 
he dropped a stack of chairs on his thigh several months 
previously and that it had been quite sore ever since.  The 
passive range of motion of the left hip was full with 
complaint of pain only on end range of motion.  Strength in 
the lower extremities was 5/5.  Knee reflexes were 2+ and 
symmetrical.  The impression was status post left hip and 
femur fracture, status post open reduction and internal 
fixation.  The examiner noted that additional loss of range 
of motion due to weakened motion, incoordination or 
fatigability could not be quantified in terms of additional 
range of motion without prolonged, provocative testing.  With 
flare-ups, it was likely that the range of motion would be 
further restricted, but it was not possible to accurately 
estimate the additional loss of range of motion without 
examination of the veteran at the time of the flare-up.  

A rating decision dated in March 1998 increased the 
evaluation for the status post fracture of the left hip and 
femur from zero to 10 percent, effective from May 1997.  

A private medical report shows that the veteran's left hip 
and femur condition was evaluated in March 2000.  He 
complained of occasional discomfort in the left hip.  His 
left leg was half an inch shorter than the right leg.  There 
was quadriceps atrophy four inches above the superior pole of 
the patella.  He had 1/2-inch atrophy on the left compared to 
the right.  He lacked 20 degrees of internal rotation of his 
left hip.  

At the March 2001 VA medical examination, the veteran had a 
6-centimeter scar over the medial distal thigh area from the 
retrograde insertion of femoral rods.  He had a lesser scar 
over the lateral aspect of the distal femur.  There was no 
pain on palpation of the left thigh.  His left hip joint 
motion revealed he could flex to 130 degrees.  He was able to 
fully extend the hip.  External rotation of the left hip was 
to 45 degrees, internal rotation was to 10 degrees, abduction 
was to 45 degrees, and adduction was to 10 degrees.  X-rays 
of the left hip revealed mild degenerative change of the hip 
and post-operative changes of the left femur.  The diagnosis 
was status post intramedullary rodding of the left femur and 
hip joint, with mild degenerative joint disease.  The 
examiner noted that the examination had been conducted during 
a period of quiescent symptoms, and that during flare-up of 
symptoms, which occurred with varying frequency, the findings 
could be significantly altered.  The quantification of such 
changes would require examination during a flare-up.  Painful 
symptoms as noted at the time of this examination would 
require the veteran to expend extra energy in completing 
tasks and hence would lead to early fatigue, weakened 
movements, and ultimately to loss of coordination.  

B.  Analysis

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.  

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 20 degrees.  A 40 percent 
evaluation requires that flexion be limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
the thigh warrants a 20 percent rating when motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

Malunion of the femur warrants a 10 percent evaluation when 
the disability results in slight knee or hip disability.  A 
20 percent rating requires that the malunion produce moderate 
knee or hip disability.  A 30 percent evaluation requires 
that the malunion produce marked knee or hip disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5255.  

The normal range of motion of the hip is from zero degrees of 
extension to 125 degrees of flexion; normal abduction is to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

The evidence as a whole shows that the left hip and femur 
disability is manifested primarily by X-rays findings of mild 
arthritis of the hip and postoperative changes of the femur, 
subjective complaints of left leg pain, asymptomatic scars 
over the medial distal thigh area and over the lateral aspect 
of the distal femur, noncompensable limitation of internal 
rotation, and occasional flare-ups that lead to fatigue, 
weakened movement, and ultimately to loss of coordination 
that produce slight functional impairment.  Since the 
malunion of the femur produces slight noncompensable 
limitation of motion of the left hip, the evidence supports 
the assignment of a 10 percent rating for the left hip and 
femur disability under Diagnostic Code 5255.  A separate 
evaluation for any impairment of the left knee caused by this 
disability is not warranted because the manifestations of the 
left knee disability are considered in the evaluation of the 
service-connected left knee disability and may not be 
considered in the evaluation of the left femur condition 
without violating the rule against the pyramiding of 
disability evaluations.  38 C.F.R. § 4.14 (2001).  The rule 
against pyramiding prohibits the evaluation of the same 
manifestations under different diagnoses (represented by 
diagnostic codes).  Id.  

As noted above, the Court held that in evaluating a service-
connected disability that affects joint motion, the Board 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the only reported limitation of motion is the 
slight noncompensable limitation of internal rotation of the 
left hip.  While the examiners who conducted the 1997 and 
2001 VA examinations of the veteran concluded that the 
veteran had additional functional impairment of the left hip 
with flare-ups of the left hip disability, an estimate as to 
the degree of functional impairment during the flare-ups 
could not be ascertained.  As noted above, the award of VA 
compensation benefits, including the award of an increased 
rating, may not be predicated on a resort to speculation.  
See 38 C.F.R. §§ 3.102, 4.3.  Nor does the evidence, 
including the reports of the veteran's treatment, show the 
presence of symptoms that produce more than slight functional 
impairment of the left hip.  Hence, the Board finds that the 
slight noncompensable limitation of flexion of the left hip 
is the most prominent feature of the left hip disability and 
that a 10 percent rating for the left hip and femur condition 
best represents the veteran's disability picture.  38 C.F.R. 
§ 4.7.  

The Board finds that the preponderance of the evidence is 
against the claim for a higher rating for the service-
connected left hip and femur condition.  Where the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); Schoolman v. West, 12 Vet. App. at 
311; Gilbert v. Derwinski, 1 Vet. App. at 54-56.  

III.  Increased Evaluation for Status Post Fracture of the 
Left Tibia and Fibula

A.  Factual Background

The October 1984 rating decision granted service connection 
for status post fracture of the left tibia and fibula.  A 
20 percent evaluation was assigned for this condition under 
Diagnostic Code 5262, effective from January 1984.  

The September 1986 rating decision reduced the evaluation for 
the status post fracture of the left tibia and fibula from 20 
percent to zero percent, effective from December 1986.  In a 
decision dated in June 1987, the Board affirmed the 
reduction.  

At the September 1997 VA medical examination, the veteran 
reported no problems with his left tibia and fibula condition 
other than subjective numbness.  The left ankle had full 
range of motion, and strength in his lower extremities was 
5/5.  There was no ankle clonus.  The impression was status 
post fracture of the left tibia and fibula, status post 
external fixation.  

A VA report shows that X-rays of the left ankle were taken in 
July 1998.  The interpretation was minimal degenerative 
arthritis, post-traumatic changes of the distal shaft of the 
tibia and fibula.  

A February 2000 rating decision increased the evaluation for 
the left tibia and fibula condition from zero percent to 
10 percent, effective from May 1997.  

At the March 2001 VA medical examination, the veteran 
complained of left leg pain.  There was a palpable deformity 
of the distal fibula on examination.  There was a small area 
of skin breakdown over the medial aspect of the tibia where 
insertion of one of the external pins was placed.  He related 
that if he bumped this area, it would break down and bleed.  
When the deformity of the left distal fibula was palpated, 
the veteran experienced a sharp electric-type of shock into 
the left foot.  There was no sensory deficit of the lower 
extremities.  There was weakness of the left extensor 
hallucis longus musculature, which the examiner gauged as 
about 3/5, compared to 5/5 on the right.  Ankle joint 
stability was good.  There was no evidence of any instability 
on stress examination.  He could dorsiflex the left ankle to 
5 degrees and plantar flex the ankle to 30 degrees.  X-rays 
of the left tibia and fibula revealed healed fractures of the 
mid-tibia and of the fibula at the junction of the middle and 
distal one-third.  There was slight residual deformity of the 
fibula with slight lateral and posterior displacement of the 
distal fragment.  There was minimal angulation of the tibial 
fracture.  There were also postoperative changes consistent 
with prior fixation.  X-rays of the left ankle showed mild 
degenerative changes.  The impression was status post closed 
reduction of the tibia and fibula with external fixation and 
mild degenerative joint disease of the left ankle due to the 
fractures of the tibia and fibula.  The examiner noted that 
the examination had been conducted during a period of 
quiescent symptoms and that during flare-up of symptoms, 
which would occur with varying frequency, the findings could 
be significantly altered.  The quantification of such changes 
would require examination during a flare-up.  Painful 
symptoms as noted at the time of this examination would 
require the veteran to expend extra energy in completing 
tasks and hence would lead to early fatigue, weakened 
movements, and ultimately to loss of coordination.  

B.  Analysis

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent rating when the disability results in 
slight knee or ankle disability.  A 20 percent evaluation is 
warranted when the disability results in moderate knee or 
ankle disability.  A 30 percent evaluation requires that the 
malunion produce marked knee or ankle disability.  Nonunion 
of the tibia and fibula of either lower extremity warrants a 
40 percent rating if there is loose motion requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.

Moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

The normal range of motion of the ankle is to 20 degrees of 
dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.  

A 10 percent evaluation is warranted for superficial scars 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  

The medical evidence, including the report of the veteran's 
VA medical examination in March 2001 shows that the left 
tibia and fibula disability is manifested primarily by X-ray 
findings of mild arthritis of the ankle, slight residual 
deformity of the fibula with slight lateral and posterior 
displacement of the distal fragment, and minimal angulation 
of the tibial fracture.  There was, in addition, a small area 
of skin breakdown over the medial aspect of the tibia that 
tends to break down and bleed with slight trauma.  When the 
deformity of the left distal fibula was palpated, the veteran 
experienced a sharp electric-type of shock into the left 
foot.  Also shown was slight weakness of the extensor 
hallucis longs musculature with 3/5 strength in the left leg 
and moderate limitation of motion of the ankle, as well as 
occasional flare-ups that lead to fatigue, weakened movement, 
and ultimately to loss of coordination.  These symptoms, 
however, were productive of only slight functional impairment 
supporting no more than a 10 percent evaluation for the left 
tibia and fibula condition under diagnostic codes 5262 or 
5271 based on the deformity of the tibia and fibula that 
cause moderate limitation of motion of the left ankle.  Only 
one evaluation may be assigned, as both diagnostic codes 
essentially evaluate the same impairment.  38 C.F.R. § 4.14.  

Any functional impairment caused to the left knee by this 
disability may not be considered in the evaluation of the 
left tibia and fibula condition because the manifestations of 
the left knee condition have been considered in the 
evaluation of the left knee disability, as noted above.  The 
slight weakness of the extensor hallucis longus muscle may be 
assigned a 10 percent rating under Diagnostic Code 5312 based 
on slight or moderate muscle injury, but this muscle injury 
with its related weakness of the left leg also affects the 
motion of the ankle, which has been contemplated in the 
evaluation of the ankle disability attributable to the left 
tibia and fibula condition.  Under the circumstances, only 
one 10 percent rating is warranted for the musculoskeletal 
disability caused by the left tibia and fibula condition.  
38 C.F.R. § 4.14.  

As noted above, the Court held that in evaluating a service-
connected disability affecting a joint, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the moderate limitation of motion of the left 
ankle has been contemplated in the 10 percent evaluation 
assigned for this condition, as noted above.  The examiners 
who conducted the 1997 and 2001 VA examinations of the 
veteran concluded that the veteran had additional functional 
impairment of the left ankle with flare-ups of the left tibia 
and fibula disability, but an estimate of the degree of 
functional impairment during the flare-ups could not be 
ascertained.  As noted above, the award of VA compensation 
benefits, including the award of an increased rating, may not 
be predicated on a resort to speculation.  See 38 C.F.R. 
§§ 3.102, 4.3.  Nor does the evidence, including the reports 
of the veteran's treatment, show the presence of symptoms 
that produce more than slight functional impairment of the 
left ankle.  Hence, the Board finds that the 10 percent 
disability rating for the left tibia and fibula condition 
under diagnostic code 5262 best represents the veteran's 
musculoskeletal disability picture.  38 C.F.R. § 4.7.  

The Board finds that the preponderance of the evidence is 
against the claim for a higher rating for the service-
connected left tibia and fibula condition.  Where the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); Schoolman v. West, 12 Vet. App. at 
311; Gilbert v. Derwinski, 1 Vet. App. at 54-56.  

However, the finding of a small area of skin breakdown over 
the medial aspect of the tibia that tends to breakdown and 
bleed with slight contact and of a deformity of the left 
distal fibula that, when palpated, causes the veteran to 
experience a sharp electric-type of shock into the left foot, 
is analogous to a painful scar on objective demonstration.  
This aggregate impairment warrants a separate 10 percent 
evaluation under Diagnostic Code 7804.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  To this extent, the appeal 
is granted.  


ORDER

An increased evaluation for status post fracture of the left 
patella is denied.  

An increased evaluation for status post fracture of the left 
hip and femur is denied.  

An increased evaluation for status post fracture of the left 
tibia and fibula is denied.  

A separate 10 percent evaluation for a skin condition of the 
medial aspect of the left tibia and distal fibula is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

